





BED BATH & BEYOND INC.
__________________________
2018 INCENTIVE COMPENSATION PLAN
__________________________
ARTICLE I



PURPOSE


The purpose of this Bed Bath & Beyond Inc. 2018 Incentive Compensation Plan is
to enhance the profitability and value of the Company for the benefit of its
shareholders by enabling the Company to offer Eligible Employees, Consultants
and Non‑Employee Directors stock‑based and other incentives, thereby creating a
means to raise the level of equity ownership by such individuals and provide
other incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
shareholders.
The Plan was adopted by the Board on May 22, 2018, as the Bed Bath & Beyond Inc.
2018 Incentive Compensation Plan, effective upon the date the shareholders of
the Company approve the Plan in accordance with the laws of the State of New
York and the requirements of the Nasdaq Stock Market.
ARTICLE II



DEFINITIONS


For purposes of the Plan, the following terms shall have the following meanings:
2.1“Acquisition Event” has the meaning set forth in Section 4.2(d).


2.2“Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and that is
designated as an “Affiliate” by resolution of the Committee.


2.3“Award” means any award under the Plan of any Option, Stock Appreciation
Right, Restricted Stock Award, Performance Award or Other Stock-Based Award.


2.4 “Board” means the Board of Directors of the Company.


2.5“Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
or a concept of like import), “cause” as defined under such agreement; provided,
however, that with regard to





--------------------------------------------------------------------------------





any agreement under which the definition of “cause” applies only on occurrence
of a change in control, such definition of “cause” shall not apply until a
change in control actually takes place and then only with regard to a
termination in connection therewith; or (b) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words or a concept of like
import)), termination due to a Participant’s insubordination, dishonesty, fraud,
incompetence, moral turpitude, willful misconduct, refusal to perform his or her
duties or responsibilities for any reason other than illness or incapacity or
materially unsatisfactory performance of his or her duties for the Company or an
Affiliate, as determined by the Committee in its sole discretion. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable New
York law.


2.6“Change in Control” means, the occurrence of any one or more of the following
events:


(a)any “person” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any trustee or other fiduciary holding securities
under any employee benefit plan of the Company, or any company owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company), becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities,
excluding a person that is an “affiliate” (as such term is used in the Exchange
Act) of the Company on the date of this Agreement, or any affiliate of any such
person;


(b)during any period of twelve (12) months, the majority of the Board consists
of individuals other than “Incumbent Directors” which term means the members of
the Board at the beginning of such period, and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in subsections (a), (c), or (d) or a
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of a majority of the directors who comprised
the Incumbent Directors or whose election or nomination for election was
previously so approved;


(c)upon the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) fifty percent (50%) or more of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(other than those covered by the exceptions in (a) above) acquires more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control of the Company;


(d)upon approval by the shareholders of the Company, the Company adopts any plan
of liquidation providing for the distribution of all or substantially all its
assets, provided that this Section 2.6(d) shall not constitute a Change in
Control with respect to a 409A Covered Award; or





--------------------------------------------------------------------------------





(e)upon the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets other than the sale or disposition of
all or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, at least fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Company at the time of the sale.


Notwithstanding the foregoing, for an Award that provides for payment or
settlement upon a Change in Control and that constitutes a 409A Covered Award, a
transaction will not be deemed a Change in Control unless the transaction
qualifies as a change in control event within the meaning of Section 409A of the
Code.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
2.7“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.


2.8“Committee” means: (a) with respect to the application of the Plan to
Eligible Employees and Consultants, the Compensation Committee of the Board
appointed from time to time by the Board (or another committee or committees of
the Board appointed for the purposes of administering the Plan); and (b) with
respect to the application of the Plan to Non-Employee Directors, the Board. In
the event that more than one Committee is appointed by the Board, the Board
shall specify with respect to each Committee the group of Persons with respect
to which such Committee shall have the power to grant Awards. In the event that
more than one Committee is appointed by the Board, then each reference in the
Plan to “the Committee” shall be deemed a reference to each such Committee
(subject to the last sentence of this paragraph); provided, however, that each
such Committee may exercise only the power and authority granted to “the
Committee” by the Plan with respect to those Persons to which it has the power
to grant Awards as specified in the resolution of the Board appointing such
Committee. Each Committee shall be comprised of two or more Directors. Each
Committee shall consist of two or more non-employee directors, each of whom is
intended to be a “non-employee director” as defined in Rule 16b-3 promulgated
under Section 16(b) of the Exchange Act, an “independent director” as defined
and to the extent required under the rules and regulations of the Nasdaq Stock
Market or such other applicable securities exchange upon which the Common Stock
is then listed or any national securities exchange system upon whose system the
Common Stock is then quoted, and, as may be applicable, “independent” as
provided pursuant to rules promulgated by the Securities and Exchange Commission
under The Dodd-Frank Wall Street Reform and Consumer Protection Act; provided,
however, that to the extent allowed by applicable law, the foregoing shall not
apply to any Committee that does not have the power to grant Awards to executive
officers or Directors of the Company or otherwise make any decisions with
respect to the timing or the pricing of any Awards granted to such executive
officers and Directors. If for any reason such Committee does not meet the
requirements of Rule 16b-3, such noncompliance with the requirements of Rule
16b-3 shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee. In the event that more than one Committee is appointed
by the Board, the power to amend the Plan granted by Article XI hereof may be
exercised only by a Committee comprised solely of “non-employee directors”
within the meaning of Rule 16(b)-3 under the Exchange Act or by a majority or
the entire Board.







--------------------------------------------------------------------------------





2.9“Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.


2.10“Company” means Bed Bath & Beyond Inc., a New York corporation, and its
successors by operation of law.


2.11“Consultant” means any individual who (either directly or through his or her
employer) is an advisor or consultant to, or subject to Section 5.2, a
prospective advisor or consultant to, the Company or an Affiliate.


2.12“Director” means a member of the Board of Directors of the Company (or any
successor to the Company).


2.13“Disability” shall mean, unless otherwise determined by the Committee at
grant, a Participant’s “disability” (or term of like import) as such term is
defined in the long-term disability plan of the Company applicable to such
Participant or, in the absence of such a definition, the inability of a
Participant to perform the major duties of his or her occupation for at least 90
days in any 180-day period because of sickness or injury. Notwithstanding the
foregoing, for Awards under the Plan that provide for payments that are
triggered upon a Disability and that constitute “non-qualified deferred
compensation” pursuant to Section 409A of the Code, Disability shall mean that a
Participant is disabled under Section 409A(a)(2)(C)(i) of the Code.


2.14 “Effective Date” means the effective date of the Plan as defined in Article
XIV.


2.15“Eligible Employee” means each employee of, or subject to Section 5.2, each
prospective employee of, the Company or an Affiliate. Notwithstanding the
foregoing, with respect to the grant of Incentive Stock Options, Eligible
Employees shall mean each employee of the Company, its Subsidiaries or its
Parents, if any, other than a prospective employee, who are eligible pursuant to
Article V to be granted Incentive Stock Options under the Plan.


2.16“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.


2.17“Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the average of the high
and low sales prices reported for the Common Stock on the applicable date: (a)
as reported on the principal national securities exchange in the United States
on which it is then traded; or (b) if not traded on any such national securities
exchange, as quoted on an automated quotation system sponsored by the Financial
Industry Regulatory Authority. For purposes of the grant of any Award, the
applicable date shall be the date on which the Award is granted, or if the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the Common Stock was reported or quoted. For purposes
of the exercise of any Award, the applicable date shall be the date a notice of
exercise is received by the Committee or, if not a day on which the applicable
market is open, the next day that it is open.


2.18“Family Member” means “family member” as defined in Section A.1.(a)(5) of
the general instructions of Form S-8.


2.19“409A Covered Award” has the meaning set forth in Section 13.13(b).







--------------------------------------------------------------------------------





2.20“Good Reason” means, with respect to a Participant’s Termination of
Employment, the following: (a) in the case where there is an employment
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “good reason” (or words or a concept of like import), a
termination due to good reason (or words or a concept of like import), as
defined in such agreement at the time of the grant of the Award; provided,
however, that with regard to any agreement under which the definition of “good
reason” applies only on occurrence of a change in control (including, without
limitation, a Change in Control), such definition of “good reason” shall not
apply until a change in control (including, without limitation, a Change in
Control) actually takes place and then only with regard to a termination
thereafter; or (b) if such an agreement does not exist or if “good reason” is
not defined in any such agreement, as defined in the Award agreement, if at all.


2.21“Incentive Stock Option” means any Option awarded to an Eligible Employee
under the Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.


2.22“Non-Employee Director” means a Director of the Company who is not an active
employee of the Company or an Affiliate.


2.23“Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (x) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and
(y) the aggregate exercise price of such right, otherwise than on surrender of
an Option.


2.24“Option” means any option to purchase shares of Common Stock granted to
Eligible Employees, Non-Employee Directors or Consultants pursuant to Article
VI.


2.25“Other Stock-Based Award” means an Award under Article X of the Plan that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Common Stock.


2.26“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.


2.27“Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.


2.28“Performance Award” means an Award made pursuant to Article IX of the Plan
of the right to receive Common Stock or cash at the end of a specified
Performance Period.


2.29“Performance Period” has the meaning set forth in Section 9.1.


2.30“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.


2.31“Plan” means this Bed Bath & Beyond Inc. 2018 Incentive Compensation Plan,
as amended from time to time.


2.32“Prior Plan” means the Bed Bath & Beyond Inc. 2012 Incentive Compensation
Plan, as





--------------------------------------------------------------------------------





amended.


2.33 “Reference Stock Option” has the meaning set forth in Section 7.1.


2.34“Restricted Stock Award” means an Award of shares of Common Stock, or the
right to receive shares of Common Stock in the future, subject to the
restrictions under Article VIII.


2.35“Restricted Stock Unit” means an Award of a bookkeeping entry representing
an amount equal to the Fair Market Value of one share of Common Stock. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company, which may be paid in cash, shares of Common Stock or a combination
thereof, as provided in an Award agreement.


2.36“Restriction Period” has the meaning set forth in Subsection 8.3(a) with
respect to Restricted Stock Awards.


2.37“Retirement” means a voluntary Termination of Employment or Termination of
Consultancy at or after age 65 or such earlier date as may be determined by the
Committee at the time of grant or thereafter. For the avoidance of doubt,
Retirement shall not include a Termination of Employment or Termination of
Consultancy without Cause or due to death or Disability. With respect to a
Participant’s Termination of Directorship, Retirement means the failure to stand
for reelection or the failure to be reelected on or after a Participant has
attained age 65.


2.38“Rule 16b-3” means Rule 16b‑3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.


2.39“Securities Act” means the Securities Act of 1933, as amended, and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.


2.40“Stock Appreciation Right” shall mean the right pursuant to an Award granted
under Article VII.


2.41“Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.


2.42“Substitute Awards” mean Awards granted or shares of Common Stock issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, by a company acquired by the Company or an Affiliate or with
which the Company or an Affiliate combines.


2.43“Tandem Stock Appreciation Right” means the right to surrender to the
Company all (or a portion) of an Option in exchange for an amount in cash and/or
stock equal to the difference between (i) the Fair Market Value, on the date
such Option (or such portion thereof) is surrendered, of the Common Stock
covered by such Option (or such portion thereof), and (ii) the aggregate
exercise price of such Option (or such portion thereof).


2.44“Ten Percent Shareholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parents, if any.







--------------------------------------------------------------------------------





2.45“Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.


2.46“Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
retaining a Participant as a Consultant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, a Consultant to the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that a Consultant becomes an Eligible Employee or a Non‑Employee Director upon
the termination of his or her consultancy, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Consultancy shall be deemed
to occur until such time as such Consultant is no longer any of a Consultant, an
Eligible Employee or a Non‑Employee Director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Consultancy in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter.


2.47“Termination of Directorship” means that the Non‑Employee Director has
ceased to be a Director of the Company; except that if a Non‑Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a Director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.


2.48“Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non‑Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer any of an Eligible Employee, a
Consultant or a Non‑Employee Director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Employment in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Employment thereafter.


2.49“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (b)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including by the issuance
of equity in a Person) whether for value or for no value and whether voluntarily
or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.


ARTICLE III



ADMINISTRATION


3.1The Committee. The Plan shall be administered and interpreted by the
Committee. Notwithstanding anything herein to the contrary, the Board shall have
authority for administration and interpretation of the Plan with respect to
Non-Employee Directors and all references herein to the authority of the
Committee as applied to Non-Employee Directors shall be deemed to refer to the
Board.







--------------------------------------------------------------------------------





3.2Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of the Plan, to Eligible Employees, Consultants and Non-Employee
Directors: (i) Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock
Awards, (iv) Performance Awards, and (v) Other Stock-Based Awards. Without
limiting the generality of the foregoing, the Committee shall have the
authority:


(a)to select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted hereunder, provided that no award
may be made to any Non-Employee Director unless all similarly situated
Non-Employee Directors have the right to receive the same award on the same
terms;


(b)to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Employees, Consultants or
Non-Employee Directors;


(c)to determine the number of shares of Common Stock (if any) to be covered by
an Award granted hereunder;


(d)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);


(e)to determine whether, to what extent and under what circumstances grants of
Options and other Awards under the Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
the Plan;


(f)to determine whether and under what circumstances an Option may be settled in
cash, Common Stock and/or restricted stock under Section 6.2(d);


(g)to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under the Plan shall be
deferred either automatically or at the election of the Participant, provided,
however, that any amounts so deferred shall be structured in a manner intended
to comply with Section 409A of the Code;


(h)to determine whether to require a Participant, as a condition of the granting
of any Award, to not sell or otherwise dispose of shares acquired pursuant to
the exercise of an Award for a period of time as determined by the Committee, in
its sole discretion, following the date of the acquisition of such Award;


(i)to modify, extend or renew an Award, subject to Sections 6.2(j) and 11.1
herein;


(j)to determine whether an Option is an Incentive Stock Option;


(k)solely to the extent permitted by applicable law, to determine whether, to
what extent and under what circumstances to provide loans (which shall be on a
recourse basis and shall bear interest at the rate the Committee shall provide)
to Participants in order to purchase shares of Common Stock under the Plan; and


(l)to determine at grant that an Option shall cease to be exercisable or an
Award shall be





--------------------------------------------------------------------------------





forfeited, or that proceeds or profits applicable to an Award shall be returned
to the Company, in the event the Participant engages in detrimental activity
with respect to the Company or its Affiliates (as such term is defined by the
Committee in the Award agreement) and, to interpret such definition and to
approve waivers with regard thereto.


3.3Guidelines. Subject to Article XI hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. Notwithstanding the foregoing, no action of
the Committee under this Section 3.3 shall reduce the rights of any Participant
without the Participant’s consent. To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3, and the Plan
shall be limited, construed and interpreted in a manner so as to comply
therewith.


Without limiting the generality of the foregoing, the Committee may adopt
special guidelines, provisions and procedures applicable to Awards granted to
persons who are residing in or employed in, or subject to, the taxes or laws of,
any domestic or foreign jurisdictions to comply with, or to accommodate
differences in, applicable laws, regulations, or accounting, listing or other
rules with respect to such domestic or foreign jurisdictions.
3.4Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.


3.5Procedures. The Board may designate one of the members of the Committee as
chairman and the Committee shall hold meetings, subject to the By-Laws of the
Company, at such times and places as it shall deem advisable, including, without
limitation, by telephone conference or written consent to the extent permitted
by applicable law. A majority of the Committee members shall constitute a
quorum. All determinations of the Committee shall be made by a majority of its
members. Any decision or determination reduced to writing and signed by all the
Committee members in accordance with the By-Laws of the Company shall be fully
effective as if it had been made by a vote at a meeting duly called and held.
The Committee shall make such rules and regulations for the conduct of its
business as it shall deem advisable.


3.6Designation of Consultants/Liability.


(a)The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to grant Awards and/or execute agreements or other
documents on behalf of the Committee.


(b)The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such





--------------------------------------------------------------------------------





counsel or consultant and any computation received from any such consultant or
agent. Expenses incurred by the Committee or the Board in the engagement of any
such counsel, consultant or agent shall be paid by the Company. The Committee,
its members and any person designated pursuant to sub‑section (a) above shall
not be liable for any action or determination made in good faith with respect to
the Plan. To the maximum extent permitted by applicable law, no officer of the
Company or member or former member of the Committee or of the Board shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted under it.


3.7Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer and member or
former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
employees, officers, Directors or members or former officers, Directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Affiliate or any agreement of indemnification.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.


ARTICLE IV



SHARE LIMITATION
4.1Shares.


(a)Aggregate Limitation. The following provisions apply in determining the
aggregate number of shares of Common Stock available under the Plan.


(i)The aggregate number of shares of Common Stock that may be issued or used for
reference purposes or with respect to which Awards may be granted under the Plan
shall not exceed a total of 4,600,000, subject to any increase or decrease
pursuant to Section 4.2, which may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Company or
both. Any shares of Common Stock that are subject to Awards of Options or Stock
Appreciation Rights shall be counted against this limit as one share for every
share granted. Any shares of Common Stock that are subject to Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as 2.2
shares for every share granted.


(ii)If any Option or Stock Appreciation Right granted under the Plan expires,
terminates or is canceled for any reason without having been exercised in full,
the number of shares of Common Stock underlying such unexercised Award shall
again be available for the purpose of Awards under the Plan. If any Awards under
the Plan (other than Options or Stock Appreciation Rights) are forfeited for any
reason, the number of forfeited shares of Common Stock shall again be available
for the purposes of Awards under the Plan, subject to Section 4.1(a)(iv). If a
Stock Appreciation Right is granted in tandem with an Option, such grant shall
apply only once against the maximum number of shares of Common Stock that may be
issued under the Plan. Shares of Common Stock underlying Awards that may be
settled solely in cash shall not be deemed to use shares that may be issued
under the Plan.





--------------------------------------------------------------------------------







(iii)If Common Stock has been delivered or exchanged as full or partial payment
to the Company for payment of purchase price of an Award under the Plan other
than an Option or Stock Appreciation Right, or for payment of withholding taxes
with respect to an Award under the Plan other than an Option or Stock
Appreciation Right, the number of shares of Common Stock delivered or exchanged
as payment of purchase price or for withholding shall be available again for the
grant of Awards under the Plan. In addition, the number of shares of Common
Stock available for the purpose of Awards under this Plan shall be reduced by
(i) the total number of Options or Stock Appreciation Rights exercised,
regardless of whether any of the shares of Common Stock underlying such Awards
are not actually issued to the Participant as the result of a net settlement,
and (ii) any shares of Common Stock used to pay any exercise price or tax
withholding obligation with respect to any Option or Stock Appreciation Right.
In addition, the Company may not use the cash proceeds it receives from Option
exercises to repurchase shares of Common Stock on the open market for reuse
under this Plan.
  
(iv)Any shares of Common Stock that again become available for grant pursuant to
this Section 4.1(a) shall be added back as one share if such share were subject
to an Option or Stock Appreciation Right granted under the Plan, as 2.2 shares
if such shares were subject to an Award other than an Option or a Stock
Appreciation Right granted under the Plan as provided in Section 4.1(a)(i).


(b)Individual Participant Limitations. The following provisions apply in
determining the Awards that may be granted to an individual during a fiscal year
of the Company.


(i)The maximum number of shares of Common Stock subject to Options and/or Stock
Appreciation Rights that may be granted under the Plan during any fiscal year of
the Company to an Eligible Employee shall be, in the aggregate, 1,000,000 shares
(subject to any increase or decrease pursuant to Section 4.2). The maximum
number of shares of Common Stock subject to Restricted Stock Awards and/or Other
Stock-Based Awards that may be granted under the Plan during any fiscal year of
the Company to an Eligible Employee shall be, in the aggregate, 750,000 shares,
(subject to any increase or decrease pursuant to Section 4.2). The maximum
number of shares of Common Stock subject to Performance Awards denominated in
shares of Common Stock that may be granted to an Eligible Employee under the
Plan attributable to any year of a Performance Period shall be 750,000 shares
(subject to any increase or decrease pursuant to Section 4.2). If a Stock
Appreciation Right is granted in tandem with an Option it shall apply against
the Eligible Employee’s individual share limitation applicable to Stock
Appreciation Rights and Options.


(ii)The maximum payment that may be made to an Eligible Employee under
Performance Awards granted under the Plan and denominated in dollars
attributable to any year of a Performance Period shall be $5,000,000.


(iii)Notwithstanding any other provision of the Plan to the contrary, the
aggregate value of equity-based Awards granted to a Non-Employee Director in
respect of any fiscal year of the Company, plus any cash-based compensation
granted to a Non-Employee Director under the Plan or otherwise in respect of any
fiscal year of the Company (whether paid in cash or common stock or on a current
or deferred basis), in each case, solely with respect to the individual’s
service as a Non-Employee Director, may not exceed $700,000 based on the
aggregate Fair Market Value (determined as of the date of grant) of any
equity-based Award plus the aggregate value (determined as of the date of grant)
of any cash-based compensation.







--------------------------------------------------------------------------------





(iv)Notwithstanding the foregoing, to the extent that shares of Common Stock or
amounts for which Awards are permitted to be granted to an Eligible Employee or
a Non-Employee Director pursuant to Section 4.1(b) during a fiscal year of the
Company or Performance Period, as the case may be, are not covered by an Award
in the Company’s fiscal year or Performance Period, as the case may be, such
shares of Common Stock or amounts shall be available for grant or issuance to
such Eligible Employee or Non-Employee Director in any subsequent fiscal year or
years during the term of the Plan.


(c)Substitute Awards. Substitute Awards shall not reduce the shares of Common
Stock authorized for grant under the Plan pursuant to Section 4.1(a) or
authorized for grant to an Eligible Employee or Non-Employee Director in any
fiscal year of the Company pursuant to Section 4.1(b). Additionally, in the
event that a company acquired by the Company or an Affiliate, or with which the
Company or an Affiliate combines, has shares available under a pre-existing plan
approved by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Common Stock authorized
for grant under the Plan; provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall be
made only to individuals who were not Eligible Employees, Consultants or
Non-Employee Directors prior to such acquisition or combination.


4.2Changes.


(a)The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (vi) any other corporate act or proceeding.


(b)Subject to the provisions of Section 4.2(d), in the event of any such change
in the capital structure or business of the Company by reason of any stock
split, reverse stock split, stock dividend or distribution, combination or
reclassification of shares, recapitalization, merger, consolidation, spin‑off,
reorganization, partial or complete liquidation, issuance of rights or warrants
to purchase any Common Stock or securities convertible into Common Stock, any
sale or transfer of all or part of the Company’s assets or business, any special
cash dividend or any other corporate transaction or event having an effect
similar to any of the foregoing and effected without receipt of consideration by
the Company and the Committee determines in good faith that an adjustment is
necessary or appropriate under the Plan to prevent substantial dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan, then the aggregate number and kind of shares that thereafter may be issued
under the Plan, the number and kind of shares or other property (including cash)
to be issued upon exercise of an outstanding Award or under other Awards granted
under the Plan and the purchase price thereof shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem equitable
to prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under the Plan, and any such adjustment determined
by the Committee in good faith shall be final, binding and conclusive on the
Company and all Participants and employees and their respective heirs,
executors, administrators, successors and assigns. In connection with any event
described in this paragraph, the Committee may





--------------------------------------------------------------------------------





provide, in its sole discretion, for the cancellation of any outstanding Awards
and payment in cash or other property in exchange therefor. In furtherance of
this Section 4.2(b), each outstanding Award shall be adjusted as provided herein
in the event of an “equity restructuring” within the meaning of FASB ASC Topic
718. Except as provided in this Section 4.2 or in the applicable Award
agreement, a Participant shall have no rights by reason of any issuance by the
Company of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend, any other increase or decrease in the number of shares of stock
of any class, any sale or transfer of all or part of the Company’s assets or
business or any other change affecting the Company’s capital structure or
business.


(c)Unless otherwise determined by the Committee, fractional shares of Common
Stock resulting from any adjustment in Awards pursuant to Section 4.2(a) or (b)
shall be aggregated until, and eliminated at, the time of exercise by
rounding-down for fractions that are less than one-half and rounding-up for
fractions that are equal to or greater than one-half. Notice of any adjustment
shall be given by the Committee to each Participant whose Award has been
adjusted and such adjustment (whether or not such notice is given) shall be
effective and binding for all purposes of the Plan.


(d)In the event of (x) a merger or consolidation in which the Company is not the
surviving entity, (y) any transaction that results in the acquisition of
substantially all of the Company’s outstanding Common Stock by a single person
or entity or by a group of persons and/or entities acting in concert, or (z) the
sale or transfer of all or substantially all of the Company’s assets (all of the
foregoing being referred to as an “Acquisition Event”), then provided that a
successor does not assume or substitute outstanding Awards on a substantially
equivalent basis as provided in Section 4.3, the Committee, in its sole
discretion, may terminate all vested and unvested Awards that are outstanding as
of the date of the Acquisition Event and (i) with respect to Awards other than
Options and Stock Appreciation Rights, make payment to the Participant for such
Award (whether vested and unvested) following such Acquisition Event and (ii)
with respect to Options and Stock Appreciation Rights, deliver notice of
termination to each Participant at least 20 days prior to the date of the
Acquisition Event, in which case, during the period from the date on which such
notice of termination is delivered to the date of the Acquisition Event, each
such Participant shall have the right to exercise in full all of his or her
vested and unvested Awards that are then outstanding (without regard to any
limitations on vesting or exercisability otherwise contained in the Award
agreements), but any such exercise shall be contingent on the consummation of
the Acquisition Event, and, provided that, if the Acquisition Event does not
occur within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.


If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) shall apply.
4.3Change in Control. In the event of a Change in Control, each outstanding
Award will be treated as the Committee determines, in its sole discretion
without a Participant’s consent, as follows:


(a)Awards will be assumed or substituted on a substantially equivalent basis by
the acquiring or succeeding entity (or an affiliate thereof) (each a
“successor”) with appropriate adjustments in accordance with Section 4.2(b) as
to the number and kind of shares and prices;


(i)upon written notice to a Participant, Awards will terminate upon or
immediately prior to the consummation of such Change in Control, subject to the
terms and conditions of Section 4.3(b), provided that the successor does not
assume or substitute substantially equivalent Awards;







--------------------------------------------------------------------------------





(ii)outstanding Awards will vest and become exercisable, realizable, or payable
or restrictions applicable to an Award will lapse, in whole or in part, subject
to the terms and conditions of Section 4.3(b), provided that the successor does
not assume or substitute substantially equivalent Awards, or, in the event of
any such assumption or substitution, solely upon the termination of a
Participant’s employment by the Company, an Affiliate or successor without Cause
or by the Participant for Good Reason, in each case, in connection with a Change
in Control, as specified in a plan established by the Company, an Affiliate or
successor, a written agreement between the Participant and the Company,
Affiliate or successor or as otherwise determined by the Committee;


(iii)(A) the termination of an Award in exchange for an amount of cash and/or
property, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights as of the date
of the occurrence of the Change in Control, subject to the terms and conditions
of Section 4.3(b), provided that the successor does not assume or substitute
substantially equivalent Awards (and, for the avoidance of doubt, if as of the
date of the occurrence of the Change in Control the Committee determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment), or (B) the replacement of such Award on a
substantially equivalent basis with other rights or property selected by the
Committee in its sole discretion; or


(iv)any combination of the foregoing.
In taking any of the actions permitted under this Section 4.3, the Committee
will not be obligated to treat all Awards, all Awards held by a Participant, or
all Awards of the same type, similarly.
(b)In the event that the successor does not assume or substitute for the Award
(or portion thereof) on a substantially equivalent basis, immediately prior to
the Change in Control (but conditioned on the consummation of the Change in
Control), the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights that are not
assumed or substituted, including shares of Common Stock as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock, Performance Awards, and Other Stock-Based Awards (including, without
limitation, Restricted Stock Units) not assumed or substituted for will lapse,
and, with respect to Awards with performance-based vesting not assumed or
substituted, all performance goals or other vesting criteria will be deemed
achieved at the greater of actual achievement of the performance goals or one
hundred percent (100%) of target levels, pro-rated on the basis of service
through the date of the Change in Control, and all other terms and conditions
will be deemed met. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted in the event of a Change in Control, the Committee will
notify the Participant in writing or electronically that the Option or Stock
Appreciation Right will be fully vested and exercisable for a period of time
determined by the Committee in its sole discretion (but in no event for a period
of less than ten business days), and the Option or Stock Appreciation Right will
terminate upon the expiration of such period.


(c)For the purposes of this Section 4.3, an Award will be considered assumed or
substituted on a substantially equivalent basis if, following the Change in
Control, the Award vests and, if applicable, becomes exercisable, in accordance
with its original terms and confers the right to purchase or receive, for each
share of Common Stock subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock) (less the applicable
exercise price in the case of an Option or Stock





--------------------------------------------------------------------------------





Appreciation Right); provided, however, that if such consideration received in
the Change in Control does not consist solely of common stock of the successor
or its Parent, the Committee may, with the consent of the successor, provide for
the per share consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of Restricted Stock, Performance
Award, or Other Stock Based Award for each share of Common Stock subject to such
Award to consist solely of common stock of the successor or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change in Control.


(d)Notwithstanding anything in this Section 4.3 to the contrary, an Award that
vests, is earned, or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a good faith modification to such performance goals only to reflect the
successor’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


4.4Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.


ARTICLE V



ELIGIBILITY


5.1General Eligibility. All Eligible Employees, Consultants and Non-Employee
Directors are eligible to be granted Awards. Eligibility for the grant of Awards
and actual participation in the Plan shall be determined by the Committee in its
sole discretion. Notwithstanding anything herein to the contrary, no Option
under which a Participant may receive Common Stock may be granted under the Plan
to an Eligible Employee, Consultant or Non-Employee Director if such stock does
not constitute “service recipient stock” for purposes of Section 409A of the
Code with respect to such Eligible Employee, Consultant or Non-Employee
Director, unless such Option is structured in a manner intended to comply with,
or be exempt from, Section 409A of the Code.


5.2Incentive Stock Options. Only employees of the Company or its Subsidiaries,
other than prospective employees, shall be eligible for grants of Incentive
Stock Options under the Plan. Eligibility for the grant of an Incentive Stock
Option and actual participation in the Plan shall be determined by the Committee
in its sole discretion.


5.3General Requirement. The vesting and exercise of Awards granted to a
prospective employee or consultant shall be conditioned upon such individual
actually becoming an employee of or consultant to the Company or an Affiliate
within a reasonable time thereafter, as determined by the Committee.
ARTICLE VI



STOCK OPTIONS


6.1Options. Options may be granted alone or in addition to other Awards granted
under the Plan. The Committee shall have the authority to grant any Eligible
Employee, Consultant or Non-Employee Director one or more Options. Each Option
granted under the Plan shall be one of two types: (i) an Incentive Stock Option
intended to satisfy the requirements of Section 422 of the Code; or (ii) a





--------------------------------------------------------------------------------





non-qualified Option, not intended to be an Incentive Stock Option within the
meaning of Section 422 of the Code.


6.2Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:


(a)Exercise Price. The exercise price per share of Common Stock subject to an
Option shall be determined by the Committee at the time of grant, provided that
the per-share exercise price of any Option shall not be less than 100% of the
Fair Market Value of the Common Stock at the time of grant; provided, however,
that if an Incentive Stock Option is granted to a Ten Percent Shareholder, the
per share exercise price of any such Option shall be no less than 110% of the
Fair Market Value of the Common Stock at the time of grant.


(b)Option Term. The term of each Option shall be fixed by the Committee,
provided that no Option shall be exercisable more than eight years after the
date the Option is granted; and provided further that the term of an Incentive
Stock Option granted to a Ten Percent Shareholder shall not exceed five years
after the date the Option is granted.


(c)Exercisability. Unless the Committee determines otherwise at grant or as
otherwise provided herein, Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at grant. Notwithstanding the foregoing, if the Committee provides, in its
discretion, that any Option is exercisable subject to certain limitations
(including, without limitation, that such Option is exercisable only in
installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time at or after grant in whole or in
part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such Option may be exercised),
based on such factors, if any, as the Committee shall determine, in its sole
discretion. Notwithstanding anything herein to the contrary, the schedule
according to which any Option shall vest shall be no less than (i) one year, if
the vesting terms and conditions are based (in whole or in part) on the
attainment of one or more objective performance goals, including, to the extent
the Committee so determines, from among those set forth in Exhibit A and (ii)
three years, if the vesting terms and conditions are based solely on the
continued performance of services by the Participant (with no more than one
third of the shares of Common Stock subject thereto vesting on each of the first
three anniversaries of the date of grant); provided, that, subject to the terms
of the Plan, the Committee shall be authorized (at the time of grant or
thereafter) to provide for the acceleration of vesting in the event of a change
in control (including, without limitation, a Change in Control ) (subject to
Section 4.3 and provided that a successor does not assume or substitute
outstanding awards on a substantially equivalent basis) or a Participant’s
retirement (including, without limitation, Retirement), death or Disability; and
provided further, that, subject to the limitations set forth in Section
4.1(a)(i), Options with respect to up to 5% of the total number of shares of
Common Stock reserved for Awards under the Plan may be granted that are not
subject to the foregoing limitations.


(d)Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested,
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price (or arrangements satisfactory to the
Committee made for such payment) as follows: (i) in cash or by check, bank draft
or money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable law, if the Common Stock is traded on a national
securities exchange or quoted on a national quotation system sponsored by the
Financial Industry Regulatory





--------------------------------------------------------------------------------





Authority, and the Committee authorizes, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee (including, without limitation, the relinquishment of Options
or by payment in full or in part in the form of Common Stock (including by
attestation) owned by the Participant for such period, or acquired in such
manner, as to avoid an incremental charge, for accounting purposes, against the
Company’s earnings as reported in the Company’s financial statements (and for
which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date as determined by the Committee). No shares of Common Stock shall be issued
until payment therefor, as provided herein, has been made or provided for.


(e)Termination by Death, Disability or Retirement. Unless otherwise (x) provided
in a written agreement between the Company and the Participant or (y) determined
by the Committee at grant or (if no rights of the Participant are reduced)
thereafter, if a Participant’s Termination is by reason of death, Disability or
Retirement, all Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a period of one year from the date of
such Termination, but in no event beyond the expiration of the stated term of
such Options; provided, however, that in the case of Retirement, if the
Participant dies within such exercise period, all unexercised Options held by
such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one year from the date of
such death, but in no event beyond the expiration of the stated term of such
Options.


(f)Involuntary Termination Without Cause or for Good Reason. Unless otherwise
(x) provided in a written agreement between the Company and the Participant or
(y) determined by the Committee at grant, or (if no rights of the Participant
are reduced) thereafter, if a Participant’s Termination is by involuntary
termination without Cause or, to the extent applicable, Good Reason, all Options
that are held by such Participant that are vested and exercisable at the time of
the Participant’s Termination may be exercised by the Participant at any time
within a period of 90 days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Options.


(g)Voluntary Termination. Unless otherwise (x) provided in a written agreement
between the Company and the Participant or (y) determined by the Committee at
grant or (if no rights of the Participant are reduced) thereafter, if a
Participant’s Termination is voluntary (other than a voluntary termination
described in subsection (h) (ii) below or covered by (f) above), all Options
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Options.


(h)Termination for Cause. Unless otherwise (x) provided in a written agreement
between the Company and the Participant or (y) determined by the Committee at
grant or (if no rights of the Participant are reduced) thereafter, if a
Participant’s Termination (i) is for Cause or (ii) is a voluntary Termination
after the occurrence of an event that would be grounds for a Termination for
Cause, all Options held by such Participant, whether or not vested, shall
thereupon terminate and expire as of the date of such Termination.


(i)Unvested Options. Unless otherwise (x) provided in a written agreement
between the Company and the Participant or (y) determined by the Committee at
grant or (if no rights of the Participant are reduced) thereafter, Options that
are not vested as of the date of a Participant’s Termination





--------------------------------------------------------------------------------





for any reason shall terminate and expire as of the date of such Termination.


(j)Form, Modification, Extension and Renewal of Options. Subject to the terms
and conditions and within the limitations of the Plan, Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Options granted
under the Plan (provided that the rights of a Participant are not reduced
without his or her consent), and (ii) accept the surrender of outstanding
Options (up to the extent not theretofore exercised) and authorize the granting
of new Options in substitution therefor (to the extent not theretofore
exercised). Notwithstanding the foregoing, an outstanding Option may not be
modified to reduce the exercise price thereof nor may a new Option at a lower
price be substituted for a surrendered Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the shareholders of the Company.


(k)Early Exercise. The Committee may provide that an Option include a provision
whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option and such
shares shall be subject to the provisions of Article VIII and treated as
restricted stock. Any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.


(l)Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as non-qualified stock options. In addition, if an
Eligible Employee does not remain employed by the Company or any Subsidiary at
all times from the time an Incentive Stock Option is granted until three months
prior to the date of exercise thereof (or such other period as required by
applicable law), such Option shall be treated as a non-qualified stock option.
Should any provision of the Plan not be necessary in order for the Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the shareholders of the Company.


(m)No Dividends or Dividend Equivalents. Until the shares of Common Stock are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends (except as provided in Section 4.2(b)) or any other rights as a
shareholder will exist with respect to the shares of Common Stock subject to an
Option, notwithstanding the exercise of the Option. Subject to the terms of the
Plan, including, without limitation, Section 13.5, the Company will issue (or
cause to be issued) such shares of Common Stock promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares of Common Stock are issued,
except as provided in Section 4.2 of the Plan. No dividend equivalents shall be
issued or paid with respect to any Option.


(n)Other Terms and Conditions. Options may contain such other provisions, which
shall not be inconsistent with any of the terms of the Plan, as the Committee
shall deem appropriate.







--------------------------------------------------------------------------------





ARTICLE VII



STOCK APPRECIATION RIGHTS


7.1Tandem Stock Appreciation Rights. Tandem Stock Appreciation Rights shall be
granted in conjunction with all or part of any Option (a “Reference Stock
Option”) granted under the Plan. Each Tandem Stock Appreciation Right may be
granted either at or after the time of the grant of its Reference Stock Option.


7.2Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:


(a)Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be the exercise price of the Reference
Stock Option as determined in accordance with Section 6.2(a).


(b)Term. A Tandem Stock Appreciation Right or applicable portion thereof granted
with respect to a Reference Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.


(c)Exercisability. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of Article
VI, and shall be subject to the provisions of Section 6.2(c).


(d)Method of Exercise. A Tandem Stock Appreciation Right may be exercised by the
Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2.
Options that have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.


(e)Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion at
the time of grant) equal in value to the excess of the Fair Market Value of one
share of Common Stock over the Option exercise price per share specified in the
Reference Stock Option agreement multiplied by the number of shares in respect
of which the Tandem Stock Appreciation Right shall have been exercised.


(f)Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right for Common Stock, the Reference Stock Option (or part
thereof, based on the value of the Common Stock issued on exercise) to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for purposes of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.







--------------------------------------------------------------------------------





7.3Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Options granted under the Plan.


7.4Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:


(a)Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.


(b)Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not exceed eight years after the date the right is
granted.


(c)Exercisability. Unless the Committee determines otherwise at grant or as
otherwise provided herein, Non-Tandem Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
Notwithstanding anything herein to the contrary, the schedule according to which
any Non-Tandem Stock Appreciation Right shall vest shall be no less than (i) one
year, if the vesting terms and conditions are based (in whole or in part) on the
attainment of one or more objective performance goals, including, to the extent
the Committee so determines, from among those set forth in Exhibit A and (ii)
three years, if the vesting terms and conditions are based solely on the
continued performance of services by the Participant (with no more than one
third of the shares of Common Stock subject thereto vesting on each of the first
three anniversaries of the date of grant); provided, that, subject to the terms
of the Plan, the Committee shall be authorized (at the time of grant or
thereafter) to provide for the acceleration of vesting in the event of a change
in control (including, without limitation, a Change in Control) (subject to
Section 4.3 and provided that a successor does not assume or substitute
outstanding awards on a substantially equivalent basis) or a Participant’s
retirement (including, without limitation, Retirement), death or Disability; and
provided further, that, subject to the limitations set forth in Section 4.1(a),
Options with respect to up to 5% of the total number of shares of Common Stock
reserved for Awards under the Plan may be granted that are not subject to the
foregoing limitations.


(d)Method of Exercise. Subject to the installment, exercise and waiting period
provisions that apply under subsection (b) above, Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.


(e)Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right, a
Participant shall be entitled to receive, for each right exercised, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion at
the time of grant) no greater than the excess of the Fair Market Value of one
share of Common Stock on the date the right is exercised over the Fair Market
Value of one share of Common Stock on the date the right was awarded to the
Participant.





--------------------------------------------------------------------------------







7.5No Dividends or Dividend Equivalents. A Stock Appreciation Right does not
confer upon a Participant the same rights as a shareholder, and therefore, no
dividends will be issued or paid to a Participant with respect to such Stock
Appreciation Right, except as provided in Section 4.2(b). No dividend
equivalents shall be issued or paid with respect to any Stock Appreciation
Right, except as provided in Section 4.2(b).


ARTICLE VIII



RESTRICTED STOCK AWARDS


8.1Restricted Stock Awards. Restricted Stock Awards may be issued either alone
or in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, grants of Restricted Stock Awards shall be
made, the number of shares to be awarded, the price (if any) to be paid by the
Participant (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards.


8.2Awards and Certificates. Eligible Employees, Consultants and Non-Employee
Directors selected to receive a Restricted Stock Award shall not have any rights
with respect to such Award, unless and until such Participant has delivered a
fully executed copy of the agreement evidencing the Award to the Company or has
otherwise complied with the applicable terms and conditions of such Award
(including, without limitation, procedures or provisions regarding the deemed
acceptance of such Award). Further, such Award shall be subject to the following
conditions:


(a)Purchase Price. Unless (x) otherwise provided by the Committee or (y)
prohibited by applicable law, the purchase price of a Restricted Stock Award
shall be zero. If required by law or the Committee otherwise determines that a
Restricted Stock Award shall have a purchase price, such purchase price shall
not be less than par value.


(b)Acceptance. Restricted Stock Awards must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing an Award agreement or otherwise accepting such Award
and by paying the price (if any) the Committee has designated thereunder.


8.3Restrictions and Conditions. Restricted Stock Awards awarded pursuant to the
Plan shall be subject to the following restrictions and conditions:


(a)Restriction Period.


(i)The Participant shall not be permitted to Transfer a Restricted Stock Award
awarded under the Plan during the period or periods set by the Committee (the
“Restriction Period”) commencing on the date of such Award, as set forth in the
Award agreement and such agreement shall set forth a vesting schedule and any
events that would accelerate vesting of the Restricted Stock Award. Subject to
the limitations provided in Section 8.3(a)(i), the Committee in its sole
discretion may (A) provide for the lapse of restrictions in whole or in part,
(B) accelerate the vesting of all or any part of any Restricted Stock Award
and/or (C) waive the deferral limitations for all or any part of any such Award.
Notwithstanding any other provision of the Plan to the contrary, the Restriction
Period with respect to any Restricted Stock Award shall be no less than (x) one
year, if the lapsing of restrictions is based (in whole or in part) on the
attainment of one or more objective performance goals, including, to the extent
the Committee so





--------------------------------------------------------------------------------





determines, from among those set forth in Exhibit A and (y) three years, if the
lapsing of restrictions is based solely on the continued performance of services
by the Participant (with restrictions as to no more than one third of the shares
of Common Stock subject thereto lapsing on each of the first three anniversaries
of the date of grant); provided, that, subject to the terms of the Plan, the
Committee shall be authorized (at the time of grant or thereafter) to provide
for the earlier lapsing of restrictions in the event of a change in control
(including, without limitation, a Change in Control) (subject to Section 4.3 and
provided that a successor does not assume or substitute outstanding awards on a
substantially equivalent basis) or a Participant’s retirement (including,
without limitation, Retirement), death or Disability; and provided further,
that, subject to the limitations set forth in Section 4.1(a), Restricted Stock
Awards with respect to up to 5% of the total number of shares of Common Stock
reserved for Awards under the Plan may be granted that are not subject to the
foregoing limitations.


(ii)Objective Performance Goals, Formulas or Standards. If the grant of a
Restricted Stock Award or the lapse of restrictions is based on the attainment
of performance goals, the Committee shall establish the objective performance
goals, including, to the extent the Committee so determines, from among those
set forth in Exhibit A hereto, and the applicable vesting percentage of the
Restricted Stock Award applicable to each Participant or class of Participants
in writing prior to the beginning of the applicable fiscal year or at such later
date as otherwise determined by the Committee and while the outcome of the
performance goals are substantially uncertain.


(b)Rights as a Shareholder; Dividends. Except as provided in this subsection (b)
and except as otherwise determined by the Committee, with respect to a
Restricted Stock Award, the Participant shall have all of the rights of a holder
of shares of Common Stock of the Company including, without limitation, the
right to receive any dividends, the right to vote such shares and, subject to
and conditioned upon the full vesting of shares of Common Stock, the right to
tender such shares. Notwithstanding the foregoing, the payment of dividends
whether they are paid in cash or in shares of Common Stock on any Restricted
Stock Award shall be deferred until, and conditioned upon, the expiration of the
applicable Restriction Period and shall be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid.


(c)Termination. Unless otherwise (x) provided in a written agreement between the
Company and the Participant or (y) determined by the Committee at grant or (if
no rights of the Participant are reduced) thereafter, subject to the applicable
provisions of the Award agreement and the Plan, upon a Participant’s Termination
for any reason during the relevant Restriction Period, all Restricted Stock
Awards still subject to restriction will vest or be forfeited in accordance with
the terms and conditions established by the Committee at grant or thereafter.


(d)Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock Award, certificates for shares
attributable to such Award shall be delivered to the Participant (or, if
certificates were previously issued, replacement certificates shall be delivered
upon return of the previously issued certificates). All legends shall be removed
from said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee. Notwithstanding the foregoing, actual certificates shall not be
issued to the extent that book entry recordkeeping is used.







--------------------------------------------------------------------------------





ARTICLE IX



PERFORMANCE AWARDS


9.1Performance Awards. Performance Awards may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Eligible Employees, Consultants and Non-Employee Directors, to whom, and the
time or times at which, Performance Awards shall be awarded, the number of
Performance Awards to be awarded to any person, the duration of the period (the
“Performance Period”) during which, and the conditions under which, a
Participant’s right to Performance Awards will be vested, the ability of
Participants to defer receipt of Performance Awards, and the other terms and
conditions of the Award in addition to those set forth in Section 9.2. Unless
the Committee determines otherwise at grant, the minimum Performance Period
shall be one year.


The Committee shall condition the right to payment or vesting of any Performance
Award upon the attainment of objective performance goals established pursuant to
Section 9.2(b) below.
9.2Terms and Conditions. Performance Awards awarded pursuant to this Article IX
shall be subject to the following terms and conditions:


(a)Earning or Vesting of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(b) are achieved and the
percentage of each Performance Award that has been earned or vested.
Notwithstanding anything herein to the contrary, the schedule according to which
any Performance Award shall vest shall be no less than one year; provided, that,
subject to the terms of the Plan, the Committee shall be authorized (at the time
of grant or thereafter) to provide for the acceleration of vesting in the event
of a change in control (including, without limitation, a Change in Control)
(subject to Section 4.3 and provided that a successor does not assume or
substitute outstanding awards on a substantially equivalent basis) or a
Participant’s retirement (including, without limitation, Retirement), death or
Disability; and provided further, that, subject to the limitations set forth in
Section 4.1(a), Performance Awards under this Article IX with respect to up to
5% of the total number of shares of Common Stock reserved for Awards under the
Plan may be granted that are not subject to the foregoing limitations.


(b)Objective Performance Goals, Formulas or Standards. The Committee shall
establish the objective performance goals, including, to the extent the
Committee so determines, from among those set forth in Exhibit A hereto, for the
earning of Performance Awards based on a Performance Period applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Period or, at such later date as determined by the
Committee in its sole discretion, provided that the outcome of the performance
goals is substantially uncertain.


(c)Dividends and Dividend Equivalents. Amounts equal to any dividends or
dividend equivalents declared during the Performance Period with respect to the
number of shares of Common Stock covered by a Performance Award will not be paid
to the Participant during the Performance Period, but, instead, shall be
credited, deferred until, and conditioned upon the satisfaction of the
performance criteria and any other of the vesting requirements, and shall be
subject to the same restrictions that apply to the Performance Awards.


(d)Payment. Following the Committee’s determination, shares of Common Stock
and/or cash, as determined by the Committee in its sole discretion at the time
of grant, shall be delivered to the Eligible Employee, Consultant or
Non-Employee Director, or his legal representative, in an amount equal to such





--------------------------------------------------------------------------------





individual’s earned or vested Performance Award. Notwithstanding the foregoing,
the Committee may, in its sole discretion (i) award a number of shares of Common
Stock or an amount of cash less than the earned Performance Award and/or (ii)
subject the payment of all or part of any Performance Award to additional
vesting, forfeiture and deferral conditions.


(e)Termination. Subject to the applicable provisions of the Award agreement and
the Plan, upon a Participant’s Termination for any reason during the Performance
Period for a Performance Award, such Performance Award will vest or be forfeited
in accordance with the terms and conditions established by the Committee at
grant or, if no rights of the Participant are reduced, thereafter.


(f)Accelerated Vesting. Upon (x) a Participant’s without Cause or Good Reason
termination or termination by reason of death, Disability or Retirement, or (y)
if required pursuant to an agreement in existence prior to the date of grant to
which the Participant is a party, the Committee, in its sole discretion, may
accelerate the vesting of all or any part of any Performance Award or waive the
deferral limitations for all or any part of such Award.


ARTICLE X



OTHER STOCK-BASED AWARDS


10.1Other Awards. Subject to the share limitations set forth in Section 4.1(a),
the Committee is authorized to grant to Eligible Employees, Consultants and
Non-Employee Directors Other Stock‑Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to, shares of
Common Stock, including, but not limited to, (a) shares of Common Stock awarded
purely as a bonus in lieu of cash and not subject to any restrictions or
conditions, (b) shares of Common Stock in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company or an
Affiliate, (c) stock equivalent units, (d) Restricted Stock Units, and (e)
Awards valued by reference to book value of shares of Common Stock. To the
extent permitted by law, the Committee may, in its sole discretion, permit
Eligible Employees and/or Non-Employee Directors to defer all or a portion of
their cash compensation in the form of Other Stock-Based Awards granted under
the Plan, subject to the terms and conditions of any deferred compensation
arrangement established by the Company, which shall be structured in a manner
intended to comply with Section 409A of the Code. Other Stock-Based Awards may
be granted either alone or in addition to or in tandem with other Awards granted
under the Plan.


Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, such Awards shall be made, the number of
shares of Common Stock to be awarded pursuant to such Awards, and all other
conditions of the Awards.
The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified performance goals, including, to the extent the
Committee so determines, from among those set forth on Exhibit A hereto, as the
Committee may determine, in its sole discretion. If the grant or vesting of an
Other Stock-Based Award is based on the attainment of performance criteria, the
Committee shall, in its sole discretion, establish the objective performance
criteria and the applicable vesting percentage of the Other Stock-Based Award
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable performance period or at such later date while the
outcome of the performance goals is substantially uncertain as otherwise
determined by the Committee in its sole discretion.





--------------------------------------------------------------------------------





10.2Terms and Conditions. Other Stock-Based Awards made pursuant to this Article
X shall be subject to the following terms and conditions:


(a)Dividends and Dividend Equivalents. The recipient of an Award under this
Article X shall not be entitled to receive, currently or on a deferred basis,
dividends or dividend equivalents with respect to the number of shares of Common
Stock covered by the Award, except that the Committee may determine, in its sole
discretion, at grant or, if no rights of the Participant are reduced,
thereafter, to provide for the payment of dividends or dividend equivalents on
the Award solely on or following the vesting of the Award. Notwithstanding the
foregoing, the payment of dividends or dividend equivalents whether they are
paid in cash or in shares of Common Stock on any Other Stock-Based Award shall
be credited, deferred until, and conditioned upon, the satisfaction of the
vesting and shall be subject to the same restrictions on transferability and
forfeitability as the Other Stock-Based Award with respect to which they were
paid.


(b)Vesting. Any Award under this Article X and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.
Notwithstanding any other provision of the Plan to the contrary, the schedule
according to which any Award under this Article X shall vest shall be no less
than (i) one year, if the vesting terms and conditions are based (in whole or in
part) on the attainment of one or more objective performance goals, including,
to the extent the Committee so determines, from among those set forth in Exhibit
A and (ii) three years, if the vesting terms and conditions are based solely on
the continued performance of services by the Participant (with no more than one
third of the shares of Common Stock subject thereto vesting on each of the first
three anniversaries of the date of grant); provided, that, subject to the terms
of the Plan, the Committee shall be authorized (at the time of grant or
thereafter) to provide for the acceleration of vesting in the event of a change
in control (including, without limitation, a Change in Control) (subject to
Section 4.3 and provided that a successor does not assume or substitute
outstanding awards on a substantially equivalent basis) or a Participant’s
retirement (including, without limitation, Retirement), death or Disability; and
provided further, that, subject to the limitations set forth in Section 4.1(a),
Awards under this Article X with respect to up to 5% of the total number of
shares of Common Stock reserved for Awards under the Plan may be granted that
are not subject to the foregoing limitations.


(c)Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration. However, in no event will an option to
purchase shares of Common Stock under the Plan be granted with a per-share
purchase price as of the date of grant of less than Fair Market Value.


ARTICLE XI



TERMINATION OR AMENDMENT OF PLAN/NON-TRANSFERABILITY OF AWARDS


11.1Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board (or a duly authorized Committee thereof) may at any time, and from
time to time, amend, in whole or in part, any or all of the provisions of the
Plan (including any amendment deemed necessary to ensure that the Company may
comply with any regulatory requirement referred to in Article XIII), or suspend
or terminate it entirely, retroactively or otherwise; provided, however, that,
except (x) to correct obvious drafting errors or as otherwise required by law or
applicable accounting rules, or (y) as specifically provided herein, the rights
of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be reduced without the consent of such
Participant and, provided, further, without the approval of the holders of the
Company’s Common Stock entitled to vote in accordance with applicable law, no
amendment may be made that would (i) increase the aggregate number





--------------------------------------------------------------------------------





of shares of Common Stock that may be issued under the Plan under Section 4.1(a)
(except by operation of Section 4.2); (ii) increase the maximum individual
limitations for a fiscal year or year of a Performance Period under Section
4.1(b) (except by operation of Section 4.2); (iii) change the classification of
individuals eligible to receive Awards under the Plan; (iv) extend the maximum
option period under Section 6.2; or (v) require shareholder approval in order
for the Plan to continue to comply with the applicable provisions of Section 422
of the Code to the extent applicable to Incentive Stock Options. In no event may
the Plan be amended without the approval of the shareholders of the Company in
accordance with the applicable laws of the State of New York to increase the
aggregate number of shares of Common Stock that may be issued under the Plan,
decrease the minimum exercise price of any Award, amend the terms of outstanding
Awards to reduce the exercise price of outstanding Options or Stock Appreciation
Rights or to cancel outstanding Options or Stock Appreciation Rights (where
prior to the reduction or cancellation the exercise price equals or exceeds the
fair market value of the shares of Common Stock underlying such Awards) in
exchange for cash, other Awards or Options or Stock Appreciation Rights with an
exercise price that is less than the exercise price of the original Options or
Stock Appreciation Rights, or to make any other amendment that would require
shareholder approval under the rules of any securities exchange or system on
which the Company’s securities are listed or traded at the request of the
Company. The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above, except (x) to
correct obvious drafting errors or as otherwise required by law or applicable
accounting rules, or (y) as specifically provided herein, no such amendment or
other action by the Committee shall reduce the rights of any holder without the
holder’s consent. Notwithstanding anything herein to the contrary, nothing
herein shall be construed as amending the Prior Plan.


11.2Non-Transferability of Awards. Except as the Committee may permit, in its
sole discretion, at the time of grant or thereafter, no Award shall be
Transferable by the Participant (including, without limitation to, a Family
Member) otherwise than by will or by the laws of descent and distribution, and
all Awards shall be exercisable, during the Participant’s lifetime, only by the
Participant. Any attempt to Transfer any Award or benefit not otherwise
permitted by the Committee in accordance with the foregoing sentence shall be
void, and any such benefit shall not in any manner be liable for or subject to
the debts, contracts, liabilities, engagements or torts of any person who shall
be entitled to such benefit, nor shall it be subject to attachment or legal
process for or against such person. An Option that is Transferred pursuant to
the preceding sentence (i) may not be subsequently Transferred otherwise than by
will or by the laws of descent and distribution, except as may otherwise be
permitted by the Committee and (ii) remains subject to the terms of the Plan and
the applicable Award agreement. Any shares of Common Stock acquired by a
permissible transferee shall continue to be subject to the terms of the Plan and
the applicable Award agreement.


ARTICLE XII



UNFUNDED PLAN


12.1Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but that are not yet made to
a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.







--------------------------------------------------------------------------------





ARTICLE XIII



GENERAL PROVISIONS


13.1Legend and Custody. The Committee may require each person receiving shares
of Common Stock pursuant to an Option or other Award under the Plan to represent
to and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof. In addition to any legend
required by the Plan, the certificates for such shares may include any legend
that the Committee deems appropriate to reflect any restrictions on Transfer.


All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under (a) the rules, regulations and other requirements of the
Securities and Exchange Commission, (b) any stock exchange upon which the Common
Stock is then listed or any national securities exchange system upon whose
system the Common Stock is then quoted, or (c) applicable law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
If stock certificates are issued in respect of an Award, the Committee may
require that any stock certificates evidencing such Award be held in custody by
the Company until the Award has vested or the restrictions thereon have lapsed,
and that, as a condition of any grant of such an Award, the Participant shall
have delivered a duly signed stock power, endorsed in blank, relating to the
Common Stock covered by such Award.
13.2Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


13.3No Right to Employment/Directorship/Consultancy. Neither the Plan nor the
grant of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.


13.4Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of any federal, state or local taxes
required by law to be withheld. Upon the vesting of a Restricted Stock Award (or
other Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. The minimum statutorily required withholding obligation with regard
to any Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Unless otherwise determined by
the Committee, any fraction of a share of Common Stock required to satisfy such
tax obligations shall be rounded up to the nearest whole share of Common Stock
and subject to withholding.


13.5Listing and Other Conditions.


(a)Unless otherwise determined by the Committee, as long as the Common Stock is
listed on





--------------------------------------------------------------------------------





the Nasdaq Stock Market or a national securities exchange or system sponsored by
a national securities association, the issuance of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.


(b)If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option or other Award is or
may be unlawful, or may violate the rules of the Nasdaq Stock Market or any
applicable national securities exchange or system sponsored by a national
securities association or may result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise, with respect to shares of Common Stock or
Awards, and the right to exercise any Option or other Award shall be suspended
until, in the opinion of said counsel, such sale or delivery shall be lawful or
will not result in the imposition of excise taxes on the Company.


(c)Upon termination of any period of suspension under this Section 13.5, any
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.


(d)A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests, and otherwise to
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval as the Company deems necessary or
appropriate.


13.6Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of New York
(regardless of the law that might otherwise govern under applicable New York
principles of conflict of laws).


13.7Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.


13.8Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.


13.9Costs. The Company shall bear all expenses associated with administering the
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.


13.10No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.


13.11Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems





--------------------------------------------------------------------------------





necessary to establish the validity of the transfer of an Award. The Committee
may also require that the agreement of the transferee to be bound by all of the
terms and conditions of the Plan.


13.12Section 16(b) of the Exchange Act. All elections and transactions under the
Plan by persons subject to Section 16 of the Exchange Act involving shares of
Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.


13.13Section 409A of the Code.


(a)Although the Company does not guarantee the particular tax treatment of an
Award granted under the Plan, Awards made under the Plan are intended to comply
with, or be exempt from, the applicable requirements of Section 409A of the Code
and the Plan and any Award agreement hereunder shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or any of its Affiliates be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.


(b)Notwithstanding anything in the Plan or in an Award to the contrary, the
following provisions shall apply to any Award granted under the Plan that
constitutes “non-qualified deferred compensation” pursuant to Section 409A of
the Code (a “409A Covered Award”):


(i)A termination of employment shall not be deemed to have occurred for purposes
of any provision of a 409A Covered Award providing for payment upon or following
a termination of the Participant’s employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of the 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in the Plan or the
Award, if the Participant is deemed on the date of the Participant’s Termination
to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any such payment under a 409A Covered
Award, to the extent required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, such payment shall not be made prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of the
Participant’s Separation from Service, and (ii) the date of the Participant’s
death. All payments delayed pursuant to this Section 13.13(b)(i) shall be paid
to the Participant on the first day of the seventh month following the date of
the Participant’s Separation from Service or, if earlier, on the date of the
Participant’s death.


(ii)Whenever a payment under a 409A Covered Award specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.


13.14Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.


13.15Severability of Provisions. If any provision of the Plan shall be held
invalid or





--------------------------------------------------------------------------------





unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.


13.16Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.


13.17Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.


13.18Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Option or Stock
Appreciation Right, or other document or notice required or permitted by this
Plan that is required to be delivered in writing may, to the extent determined
by the Committee, be delivered and accepted electronically. Signatures may also
be electronic if permitted by the Committee. The term “written agreement” as
used in the Plan shall include any document that is delivered and/or accepted
electronically.


ARTICLE XIV



EFFECTIVE DATE OF PLAN


The Plan shall become effective upon the date the shareholders of the Company
approve the Plan in accordance with the laws of the State of New York and the
requirements of the Nasdaq Stock Market. If the Plan is not so approved by the
shareholders, all provisions of the Plan herein, shall be void ab initio.
ARTICLE XV



TERM OF PLAN


No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Board adopts the Plan or the date of shareholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.
ARTICLE XVI



NAME OF PLAN


The Plan shall be known as “Bed Bath & Beyond Inc. 2018 Incentive Compensation
Plan.”




    







--------------------------------------------------------------------------------





EXHIBIT A
Performance GOALS
Performance goals established for purposes of granting or vesting of
performance-based Restricted Stock Awards, Performance Awards, and/or Other
Stock-Based Awards shall be based on one or more of the following performance
goals (“Performance Goals”): (i) the attainment of certain target levels of, or
a specified increase in, enterprise value or value creation targets of the
Company (or any subsidiary, division or other operational unit of the Company);
(ii) the attainment of certain target levels of, or a percentage increase in
after-tax or pre-tax profits of the Company, including without limitation that
attributable to continuing and/or other operations of the Company (or in either
case a subsidiary, division, or other operational unit of the Company); (iii)
the attainment of certain target levels of, or a specified increase in,
operational cash flow or economic value added of the Company (or a subsidiary,
division, or other operational unit of the Company); (iv) the attainment of a
certain target level of, or a specified increase in, gross or operating margins
of the Company (or a subsidiary, division, or other operational unit of the
Company); (v) the attainment of a certain level of reduction of, or other
specified objectives with regard to limiting the level of increase in all or a
portion of, the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee; (vi) the attainment of a specified percentage
increase in earnings per share or earnings per share from continuing operations
of the Company (or a subsidiary, division or other operational unit of the
Company); (vii) the attainment of certain target levels of, or a specified
percentage increase in, net sales, revenues, net income or earnings before
income tax or other exclusions of the Company (or a subsidiary, division, or
other operational unit of the Company); (viii) the attainment of certain target
levels of, or a specified increase in, return on capital employed or return on
invested capital of the Company (or any subsidiary, division or other
operational unit of the Company); (ix) the attainment of certain target levels
of, or a percentage increase in, after-tax or pre-tax return on shareholder
equity of the Company (or any subsidiary, division or other operational unit of
the Company); (x) the attainment of certain target levels in the fair market
value of the shares of the Company’s Common Stock; (xi) the growth in the value
of an investment in the Company’s Common Stock assuming the reinvestment of
dividends; or (xii) a transaction that results in the sale of stock or assets of
the Company. Unless the Committee otherwise determines, in its sole discretion,
the Committee shall disregard and exclude the impact of the following items,
events, occurrences or circumstances: (i) restructurings, discontinued
operations, disposal of a business, extraordinary items, and other unusual or
non-recurring charges, events or circumstances, (ii) an event either not
directly related to the operations of the Company (or a subsidiary, division or
other operational unit of the Company) or not within the reasonable control of
the Company’s management, (iii) the operations of any business acquired by the
Company (or a subsidiary, division or other operational unit of the Company), or
(iv) a change in accounting standards required by generally accepted accounting
principles. The Committee may also adjust the Performance Goals to reflect other
items, events, occurrences or circumstances or disregard or exclude the impact
of such items, events, occurrences or circumstances.
In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. The Committee may:
(i) designate additional business criteria on which the performance goals may be
based or (ii) adjust, modify or amend the aforementioned business criteria.





--------------------------------------------------------------------------------

























BED BATH & BEYOND INC.


2018 INCENTIVE COMPENSATION PLAN








    







--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I PURPOSE
1


ARTICLE II DEFINITIONS
1


ARTICLE III ADMINISTRATION
8


ARTICLE IV SHARE LIMITATION
11


ARTICLE V ELIGIBILITY
16


ARTICLE VI STOCK OPTIONS
17


ARTICLE VII STOCK APPRECIATION RIGHTS
20


ARTICLE VIII RESTRICTED STOCK AWARD
23


ARTICLE IX PERFORMANCE AWARDS
25


ARTICLE X OTHER STOCK-BASED AWARDS
26


ARTICLE XI TERMINATION OR AMENDMENT OF PLAN/NON-TRANSFERABILITY OF AWARDS
28


ARTICLE XII UNFUNDED PLAN
29


ARTICLE XIII GENERAL PROVISIONS
29


ARTICLE XIV EFFECTIVE DATE OF PLAN
33


ARTICLE XV TERM OF PLAN
33


ARTICLE XVI NAME OF PLAN
33
















